Citation Nr: 1539581	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  06-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a left shoulder disorder.

5. Entitlement to service connection for a back disorder.

6. Entitlement to service connection for a skin disorder, including as secondary to an acquired psychiatric disorder.

7. Entitlement to service connection for a left hamstring disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991 and from June 1993 to June 1996.  

This matter is on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.

This appeal was remanded by the Board in April 2013 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms have been characterized by avoidance, irritability and some suicidal ideation; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, or other symptoms approximating such level of disability, have not been shown.

2.  Tinnitus and a torn labrum in the left shoulder were not shown in service and are not related to service.

3.  Bilateral hearing loss, a back disorder, skin disorder and left hamstring disorder are not currently shown by the clinical evidence of record.
  

CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

3. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4. The criteria for entitlement to service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5. The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6. The criteria for entitlement to service connection for a skin disorder, including as secondary to an acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

7. The criteria for entitlement to service connection for a left hamstring disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claims.  

Significantly in this case, the claims on appeal were remanded by the Board in April 2013 in order to provide him with VA examinations.  As was stated in that Remand, the purpose of these examinations was to establish whether any of the Veteran's claimed disabilities could be clinically diagnosed and, if so, whether it was at least as likely as not that any diagnosed disorder was related to his active duty service.  Unfortunately, the Veteran failed to appear for these examinations.  In such situations, the Board is required to adjudicate the claims based on the remaining evidence of record.  See 38 C.F.R. § 3.655 (2015).  

The Board notes that the Veteran's representative believes that the VA examinations should be rescheduled, as there has been difficulty contacting him.  However, a review of the evidence indicates that the Veteran's official address of record is the same as the address used by the local VA medical center to schedule the examinations and, in the absence of affirmative evidence to the contrary, the Board must presume that he received any VA correspondence.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)(It is presumed that government officials "have properly discharged their official duties").  The evidence also indicates that the Veteran has missed medical appointments on numerous prior occasions.  

The Board emphasizes that the VA claims system relies on the Veteran's cooperation in attending his scheduled examinations and ensuring that he remains in contact with VA offices to ensure expediency.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to assist is not a one-way street.  Where a Veteran wishes assistance, he cannot passively wait for it in those circumstances where he may or should have information that is essential to obtaining the putative evidence).  Moreover, if the Veteran has changed addresses (as his representative suggests), it is his responsibility to ensure that VA is informed of this change.  

Therefore, even though the Veteran did not appear for his scheduled VA examinations, the Board determines that there was been substantial compliance with the April 2013 Remand, and that new examinations are not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran has disagreed with the 50 percent rating he receives for his service-connected acquired psychiatric disorder, which was assigned under 38 C.F.R. § 4.130, DC 9411 (2015) (addressing PTSD).  

The current 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2015).

In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  Id.

Based on the available evidence of record, the Board concludes that a rating in excess of 50 percent is not warranted.  First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 50 percent is appropriate. 
Specifically, in a March 2004 statement, the Veteran's spouse submitted a statement indicating that the Veteran experienced "very bad bouts of depression," that interfere with his sleep pattern and cause him to avoid things that remind him of the military.  At an evaluation in August 2004, he complained that he has short term memory loss and difficulty concentrating.  However, at a psychiatric evaluation in January 2005, his affect was originally restricted, but more open as the evaluation proceeded, he denied any hallucinations or suicidal ideation, and his thought process was linear.  

Similarly, at psychiatric evaluations in April 2005, September 2006 and October 2007, the Veteran appeared claim, appropriately dressed and without any psychomotor disturbances.  He was cooperative, and his speech was normal in rate, rhythm and tone.  While he appeared depressed, his affect was otherwise full range.  His thought process was linear and there was no evidence of delusions.  His insight and impulse control were fair and his judgment was good.  

At psychiatric evaluations in January, February and April 2008, the Veteran complained that he has sought different types of medications for his psychiatric symptoms, but has not taken them.  Upon examination, he appeared fully oriented, cooperative and appropriate.  His speech was normal in rate and tone.  His affect was full-range and his thought process was logical.  He specifically denied any suicidal ideation or delusions.  

Finally, at a VA examination in April 2009, the Veteran stated that he felt depressed with low energy and suicidal ideation, although he had no plan.  He also stated that he experienced nightmares and impaired memory.  Upon examination, however, he appeared oriented to person, place and time, and his memory appeared intact.  He denied hallucinations.  While he did describe some suicidal ideation, he denied a plan.  Moreover, at his hearing before the Board, he attributed these ideations to the medication he was taking, and he stated he no longer takes this medication.  Additionally, while Veteran was scheduled to appear at a new VA examination November 2013, he failed to appear.

Therefore, given these objectively observed factors, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent.  While it is true that he has indicated some suicidal ideation, this is only one factor for the Board to consider.  Indeed, many of the other objective symptoms were not shown at all.  As such, despite a showing of suicidal ideation, these symptoms alone are insufficient to warrant an increased rating give the otherwise relatively mild array of symptoms.

Moreover, the Board does not find other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  Specifically, the evidence makes clear that the Veteran is able to maintain effective relationships, since he was once married and currently lived with his girlfriend and another male friend.  Moreover, he has been employed for periods on appeal, and it does not appear that he has attributed his periods of unemployment to his psychiatric symptoms.  At his hearing before the Board in June 2012, he stated that he does have relationships with his mother and his sisters, although he characterized them as "not the best."  He also stated that he has other friends that he keeps in touch with occasionally.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case, the Veteran's GAF scores have ranged from 45 to 56.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

When applied to the Veteran's situation, the Veteran's mention of suicidal ideation may on some occasions warrant a GAF score of 41-50.  However, none of the other symptoms associated with a GAF score in this range have been shown.  Moreover, symptoms consistent with scores in this range are not sufficiently severe to warrant a rating in excess of 50 percent.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his acquired psychiatric disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his psychiatric disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given that the rating criteria for psychiatric disorders are not meant to be exhaustive and that any psychiatric symptom should be considered, there is no reasonable way that any symptoms could not be considered within the bounds of the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's acquired psychiatric disorder is not warranted for any period on appeal.  As such, the appeal is denied

Service Connection

The Veteran is claiming entitlement to service connection for a left shoulder disorder, back disorder, left hamstring disorder, bilateral hearing loss, tinnitus, and for skin rashes.  He specifically asserts that his hearing loss and tinnitus are a result of being in the vicinity of anti-tank weapons and rocket propelled grenades.  He also asserts that his skin rashes are secondary to his service-connected acquired psychiatric disorder.  Finally, he has generally asserted that many of his symptoms may be part of an unexplained illness related to his service in the Southwest Asia theater of operations.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, which include arthritis, sensorineural hearing loss and tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted for any of these disorders, based on the evidence of record.  First, the service treatment records do reflect that the Veteran sought treatment for shoulder symptoms, which led to him being placed on a medical profile for a short period of time in November 1995, as well as back symptoms, characterized by muscular pain.  However, these symptoms were never formed into an actual clinical diagnosis.  Moreover, while he was also treated for symptoms related to a pulled hamstring in December 1993, these symptoms did not appear to be chronic in nature, as he did not receive any further treatment. 

As for the Veteran's complaints of hearing loss and tinnitus, as well as for a skin disorder, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to any of these disorders while in service.  Significantly, none of the Veteran's in-service physical examinations indicate complaints of these disorders, nor did any treating professional note any indicative symptoms.  Most notably, while the Veteran underwent a large number of audiological examinations in service, none of them indicated a significant shift in tonal threshold at any frequency in either ear.  See 29 C.F.R. § 1910.95(g)(10)(i) (2014) (a tonal shift for OSHA standards is an average of 10 dB or more at frequencies from 2000-4000 Hz).

Next, the evidence of record does not establish that the Veteran currently has a clinical diagnosis of sensorineural hearing loss, back disorder, skin disorder or left hamstring disorder.  Significantly, as was discussed above, the Board remanded these issues in April 2013 for VA examinations that would have established the presence (or lack thereof) of these disorders on appeal.  Unfortunately, the Veteran failed to appear for these examinations and has not shown good cause as to why these examinations should be rescheduled.  

In such cases, the Board is required to adjudicate the claims based on the remaining evidence of record.  See 38 C.F.R. § 3.655 (2015).  As is applicable here, there are no treatment notes regarding his hearing loss or residuals to his in-service hamstring injury.  While he has complained of back pain, an actual disorder was never diagnosed.  As for his skin disorder, the Veteran stated in August 2004 that he breaks out in rashes when he becomes angry or emotional.  However, there was no indication that this is an actual skin disorder per se.  Moreover, it has never been clinically observed.  

As such, given the limited evidence available, the only conclusion to be reached is that the Veteran does not have sensorineural hearing loss, a back disorder, a skin disorder or a left hamstring disorder for which benefits can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Therefore, service connection is not warranted for these disorders.

With regard to the Veteran's claims for tinnitus and a left shoulder disorder, the evidence of record since service does reflect that an MRI in April 2010 revealed a possible labrum tear in the left shoulder.  Moreover, given that tinnitus is a disorder diagnosed entirely by the Veteran's perceived symptoms, the Board may rely solely on his statements to establish a current disorder.  However, in addition to the fact that tinnitus was not noted in service, it was not shown in the record until the time he sought service connection for this disorder in October 2003, which is approximately seven years after he left active duty.  

As for the Veteran's left shoulder complaints, the evidence does not suggest that the potential labrum tear is related to his complaints.  Specifically, a treating physician in October 2010 observed that this would not have been the source of his complaints, which were more muscular in nature.  Even so, it still remains that the first diagnosis of an actual shoulder disorder was not until 13 years after leaving active duty.  In both cases, such a significant gap in time weighs against the Veteran's claim.  

The Board acknowledges that, although the Veteran does not have medical training, and is not competent diagnose a disorder such as a left shoulder disorder, he is  competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

However, the Board determines the Veteran's statements regarding tinnitus and his left shoulder disorder since active service, while competent, are nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).   

Specifically, not only did the Veteran wait a substantial amount of time to claim service connection for his tinnitus, the Board also notes that he had previously submitted claims for benefits.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but then did not file a claim for tinnitus weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  

Next, as noted above, while the Veteran has complained of muscle pain in the left shoulder, a treating physician in October 2010 observed that the Veteran's possible torn labrum would not have been the source of his complaints, which were more muscular in nature.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's tinnitus or shoulder disorder to active duty, despite his contentions to the contrary.  

In this case, none of the evidence attributes the Veteran's current shoulder disorder or tinnitus to active duty, nor has any treating physician opined that such a relationship exists.  To the contrary, even though the MRI in April 2010 showed a potential labrum tear, the physicians evaluating the Veteran noted that the symptoms he was displaying were muscular in nature and not consistent with a labrum tear.  

Finally, while the Veteran has served in the Southwest Asia theater of operations, service connection is not warranted for any disorder on appeal on this basis.  Specifically, VA will pay compensation for Veterans with service in the Southwest Asia theater of operations for objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2015).  
For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

Specifically, while the Board has found that service connection is not warranted based on no clinical diagnosis, this does not render his symptoms in the shoulders, back and skin as "undiagnosed illnesses" under 38 C.F.R. § 3.317.  Indeed, the only reason why they are not currently diagnosed is because the Veteran failed to appear for the VA examination that was expected to resolve this question.  Therefore, at this point, service connection is not warranted on this basis.  

In adjudicating these claims, the Board has also considered the statements made by the Veteran relating his disorders to his shoulder, back and left hamstring, as well as his hearing and skin complaints, to his active service or to a service-connected disability.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of the claimed disorders on appeal.  See Jandreau, 492 F.3d at 1377, n.4.  Because most of these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's disorders to his shoulder, back and left hamstring, as well as his hearing and skin, are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

An initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a back disorder is denied.

Service connection for a skin disorder, including as secondary to an acquired psychiatric disorder, is denied.

Service connection for a left hamstring disorder is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


